Citation Nr: 1707957	
Decision Date: 03/16/17    Archive Date: 04/03/17

DOCKET NO.  04-32 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an initial compensable rating for gastroesophageal reflux disease (GERD) with history of gastric antrum biopsy.

2.  Entitlement to an initial compensable rating for lumbosacral strain with thoracic spine degenerative joint disease (DJD) and dextro-convex scoliosis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. Boyd Iwanowski, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1977 to February 2003.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  Because the Veteran resides overseas, jurisdiction of the claims file is now with Pittsburgh Foreign Cases.

In October 2007, the claims were remanded for additional development.  They are now returned to the Board for further adjudication.


FINDINGS OF FACT

1.  The evidence demonstrates GERD manifested by subjective complaints of pyrosis and epigastric pain along with shoulder and arm pain not shown to be caused by GERD; objective findings include pyrosis controlled with medication without dysphagia, regurgitation or substernal, arm or shoulder pain related to GERD.

2.  The evidence demonstrates low back disability manifested by pain without compensable limitation of motion or ankylosis.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a compensable rating for GERD have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.114, Diagnostic Code 7307-7346 (2016).

2.  The criteria for entitlement to an initial rating of 10 percent, but no higher, for lumbosacral strain with thoracic spine DJD and dextro-convex scoliosis have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.59, 4.71a, Diagnostic Codes 5290, 5293 (2003); 5003, 5010, 5237 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist a claimant in the development of a claim. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain. 38 C.F.R. § 3.159 (b) (2016).  

The Veteran's claims for higher initial ratings stem from his disagreement with    the initial ratings following the grant of service connection.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

In addition, the Board finds that the duty to assist a claimant has been satisfied.  In October 2007, the Board remanded the claim to ask the Veteran to identify, and provide releases for any additional, relevant private treatment records not already of record so VA could help him obtain any records identified.  The Veteran did not provide any information as to current treatment and the Board finds no indication in the record of outstanding records that VA would have a duty to obtain.  The duty to assist is a two-way street.  If the appellant wishes help in developing his claim, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the relevant evidence.  Wood v. Derwinski, 1 Vet. App 190, 193 (1991).

In addition, in the October 2007 remand, the Board directed that the Veteran be scheduled for VA examinations given evidence that the severity of his conditions had worsened since the examination he underwent in April 2003.  In an April 2008 correspondence, the Veteran informed VA that he could not attend scheduled examinations in the United States because he was working in the Republic of Albania.  He requested that an examination be scheduled at a facility in Germany.  In September 2008, the Veteran indicated he had moved to the Republic of Georgia and again requested an examination in Germany.  In October 2010, the RO sent a letter to the Veteran's address of record in the Republic of Georgia and to his representative indicating they had asked the Embassy in Germany to help arrange for the Veteran to undergo an examination.  The Veteran was instructed, upon receipt of a letter from the Embassy, to work with them to arrange the necessary examinations within 90 days.  The Veteran was informed that if the examinations were not scheduled within 90 days from the date of the letter, VA would decide the claims based on the evidence of record.  In December 2011, the RO informed the Veteran and his representative that a completed examination report had not been received.  In a June 2012 e-mail to the Veteran's e-mail of record, the RO attempted to verify the Veteran's address since they received information that the Veteran did not respond to attempts by the Embassy in Germany to schedule an examination.  In December 2014, the RO wrote to the Veteran's address on file in the United States to attempt to schedule him for an examination.  In February 2015, it was indicated the Veteran did not attend the examination because he was still in the Republic of Georgia.  The Veteran's mother provided a current address and indicated the Veteran had no current plans to return to the United States.  In June 2015, the RO attempted to arrange an examination for the Veteran with a VA contractor.  Notice was sent to the Veteran at the address provided by his mother and to his representative.  In September 2015, the RO informed the Veteran and his representative that a VA contractor was unable to complete the examination and that another attempt had been made to schedule an examination via the United States Embassy.

As of the date of this decision, there is no indication the Veteran appeared for an examination or that he has shown good cause for failure to appear despite numerous efforts on the part of the VA to schedule him for examinations abroad.  The Board finds that VA undertook appropriate efforts to schedule the Veteran for the necessary examinations and to advise him of the consequences of any failure to appear.  Accordingly, the Board finds that the VA's duty to assist has been met. In addition, the Board finds that the RO substantially complied with the October 2007 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

Based on the foregoing, the Board finds that VA has satisfied the duty to notify and assist the Veteran and that additional efforts to assist or notify him would serve no useful purpose.  See Soyini v. Derwinski, 1. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claims.

II.  Analysis

The Board has reviewed all the evidence in the record.  Although the Board has    an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.      See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  When there is an approximate balance   of evidence for and against an issue, all reasonable doubt will be resolved in the Veteran's favor. 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history. 38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two ratings apply, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis  of lack of usefulness and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

Initial Rating for GERD

A non-compensable rating is currently assigned for the Veteran's GERD under Diagnostic Code (DC) 7307-7346, pertaining to hernia hiatal.  Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the rating assigned.  38 C.F.R. § 4.27 (2016).

Under DC 7346, a 10 percent rating is warranted where the evidence shows two or more of the symptoms for the 30 percent rating of less severity. A 30 percent rating is warranted where there is persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health. A 60 percent rating contemplates a level of impairment which includes symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.

Service treatment records (STRs) show a diagnosis of GERD in October 2002.  In November 2002, the Veteran reported a history of heartburn, pyrosis, for at least 2 years that was worse in the supine position.  He also noted "gas" in the chest and excessive belching.  It was noted his symptoms were controlled with medication. A December 2002 STR referenced a gastric antrum biopsy and included a diagnosis of minimal chronic gastritis.

In April 2003, following his claim for service connection, the Veteran underwent a VA examination.  It was noted there was a history of gastroenteritis on numerous occasions in the past and that in October 2002, the Veteran was diagnosed with GERD.  The Veteran indicated that if he watched his diet and took his medication, he had minimal symptoms.  

In June 2003, the RO denied a compensable rating in the absence of evidence of the presence of symptomatology necessary to assign a 10 percent rating.

In his July 2003 notice of disagreement, the Veteran stressed that he was on permanent medication for the disability and had pyrosis and serious shoulder and arm pain at times.  He indicated the pain was so acute that at times he had to use one hand to raise his opposite arm.  Notably, he made the same indication regarding shoulder pain in his notice of disagreement with the rating assigned for his service-connected right shoulder disability that is unrelated to the diagnosis of GERD. 

In August 2004, the Veteran submitted a Medical Investigation Summary indicating treatment for pain in the epigastrium.  Increased sensitivity of epigastric area was noted on palpation.  A parascohageal hiatus hernia was identified.  The Veteran was advised to continue his current medication and diet, along with avoiding weight lifting.  In January 2005, the Veteran sought follow-up treatment for GERD. He complained of slight pain, but indicated it was fairly well controlled on Prevacid.  In February 2005, it was noted the Veteran had no problems and was doing well taking Prevacid twice daily.  He was pursuing fundoplication surgery having been diagnosed with a sliding esophageal hiatal hernia.

Despite efforts by the Board in the October 2007 remand and by the RO in the years thereafter to obtain additional medical records and to schedule the Veteran for a VA examination, the record does not contain any more recent evidence as to the severity of the Veteran's GERD.

Upon careful review of the record, the Board finds that assignment of a compensable initial rating for GERD is not warranted based on the evidence currently of record.  Here, the evidence shows pyrosis controlled by medication and epigastric pain associated with hiatal hernia.  The records do not contain complaints of dysphagia or regurgitation and do not demonstrate that substernal, arm, or shoulder pain is due to GERD.  Without evidence of two or more of the symptoms for the 30 percent rating of less severity, entitlement to a compensable rating is not warranted.

The Board acknowledges the Veteran's statements that he takes prescription medication to control his symptoms and that the Board may not deny entitlement to a higher rating on the basis of relief provided by medication when those effects are not specifically contemplated by the rating criteria. See Jones v. Shinseki, 26 Vet. App. 56, 63 (2012).  Here, medication is shown to relieve pyrosis.  The evidence does not demonstrate additional symptomatology that would substantiate a compensable rating without medication.  As such, even considering that the Veteran must take medication, a compensable rating is not warranted in this case.  

The Board has also considered rating of the Veteran's GERD under other diagnostic criteria for gastrointestinal disabilities.  See 38 C.F.R. § 4.114, DC 7301-54. The Veteran's GERD, however, has not been shown to have resulted in any symptomatology which would, in the context of different diagnostic criteria, result in a higher rating.

In considering whether a compensable rating is warranted, the Board has considered the benefit-of-the-doubt rule. Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply, and the claim must be denied. 38 U.S.C.A. §5107 (b) (West 2002); Gilbert, 1 Vet. App. at 55.

Initial Rating for lumbosacral strain with DJD and scoliosis

A non-compensable rating is currently assigned for the lumbosacral strain with thoracic spine DJD and dextro-convex scoliosis under Diagnostic Code 5293-5010, pertaining to traumatic arthritis.

Initially, the Board points out that the regulations used to evaluate diseases and injuries of the spine were revised, including the renumbering of the Diagnostic Codes, effective September 26, 2003.  See 38 C.F.R. § 4.71a (Diagnostic Codes 5290 - 5295)(2003); 38 C.F.R. § 4.71a (Diagnostic Codes 5235 - 5243)(2016). 

When the governing law or regulations change during an appeal, the most favorable version will be applied.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991).  However, retroactive application of statutes and regulations cannot be construed to have retroactive effect unless their language requires this result.  See Kuzma v. Principi, 341 F.3d 1327, 1328-1329 (2003). There is no such language in this case.
In addition, there is no prohibition against applying a prior regulation to the period on or after the effective date of a new regulation.  See VAOPGCPREC 3- 2000 (April 10, 2000).  See also, 38 U.S.C.A. § 5110 (g); 38 C.F.R. § 3.114.  In accordance with VAOPGCPREC 3-2000, the Board will consider the Veteran's claim under the old rating criteria for the entire period of the appeal, and the new criteria from the effective date of the revisions (since September 2003).

Under the old rating criteria, in effect prior to the September 26, 2003 revision, Diagnostic Code 5295 provided that a 10 percent disability rating is assigned for lumbosacral strain with characteristic pain on motion.  A 20 percent disability rating is assigned where there is evidence of muscle spasm on extreme forward bending, loss of lateral spine motion, unilateral, in standing position.  A 40 percent disability rating was assigned where the symptoms are severe, with listing of whole spine to opposite side, positive Goldthwaite's sign, marked limitation of forward bending in standing position, loss of lateral motion with osteo-athritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion. 38 C.F.R. § 4.71a, Diagnostic Code 5295 (2003).  

Effective on September 26, 2003, the Rating Schedule mandated that disabilities of the spine under Diagnostic Codes 5235 to 5243 will be evaluated under a General Rating Formula for Diseases and Injuries of the Spine. This General Rating Formula assigns disability ratings with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by the residuals of the injury or disease. 

The General Rating Formula provides a 10 percent disability rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion (ROM) of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height. A 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or the combined ROM of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine. A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  38 C.F.R.  § 4.71a.

The General Rating Formula provides further guidance in rating diseases or injuries of the spine. In pertinent part, Note (1) provides that any associated objective neurologic abnormalities should be rated separately under an appropriate diagnostic code. Note (2) provides that, for VA compensation purposes, forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are  zero to 30 degrees. The combined ROM refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined ROM is 240 degrees for the thoracolumbar spine. The normal ranges of motion for each component of spinal motion provided in this note are    the maximum that can be used for calculation of the combined ROM.  Id. 

Alternatively, intervertebral disc syndrome (IVDS) can be rated under Diagnostic Code 5243 and the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (IVDS Formula). The September 26, 2003 version of the rating criteria includes the same language from the previously revised regulation for rating intervertebral disc syndrome under the General Rating Formula for Diseases and Injuries of the Spine or otherwise based upon the frequency and severity of its incapacitating episodes, whichever method results in the higher rating when all disabilities are combined. 38 C.F.R. § 4.71a, Diagnostic Codes 5293 (2002) and 5243 (2016). 

Under the IVDS Formula, a 10 disability rating is assigned for IVDS with incapacitating episodes having a total duration of at least 1 week but less than 2 weeks during the past 12 months; a 20 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months. 38 C.F.R. § 4.71a.

Note (1) to Diagnostic Code 5243 provides that, for purposes of ratings under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.

DC 5010 provides that arthritis due to trauma is to be evaluated as degenerative arthritis pursuant to DC 5003.  Under DC 5003, degenerative arthritis substantiated by x-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When the limitation of motion of the specific joint involved is noncompensable under the appropriate diagnostic codes, a 10 percent rating is for application for a major joint (which includes the back) affected by limitation of motion.  See 38 C.F.R. § 4.71a, DCs 5003, 5010; see also Burton v. Shinseki, 25 Vet. App. 1, 5 (2011); Mitchell v. Shinseki, 25 Vet. App. 32, 39 (2011).  

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2016); see also 38 C.F.R. §§ 4.45, 4.59 (2016).  The United States Court of Appeals for Veterans Claims (Court) clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell, 25 Vet. App. 32.

The Board acknowledges that subsequent to the last VA examination of record, the Court in Correia v. McDonald, 28 Vet. App. 158 (2016), held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint. As previously discussed, the Board finds that VA has satisfied its duty to assist in providing the Veteran with a more recent examination of his back and, therefore, further remand to attempt to schedule an examination is not required.  

Turning to the evidence, at an April 2003 VA examination, the Veteran reported lower back pain as a result of parachute jumps.  It was noted his pain responded well to physical therapy.  At the examination, range of motion was normal and there was no localized tenderness or guarding on palpation of the spine.  It was noted the examiner did not ask the Veteran if he experienced pain, but the Veteran did not complain of pain in his back when performing range of motion movements during the examination.  After repeating the motions five times, range of motion was measured again and no additional functional loss was noted. 

In his July 2003 notice of disagreement, the Veteran explained how he initially injured his back during a parachute jump in 1984.  He indicated that he currently had flare-ups of pain in his back and that the pain and limited motion simply were not present on the day of his April 2003 examination.

Private treatment records dated in January 2005 indicate a chronic history of low back pain. The Veteran indicated it got worse at certain times and was better at others.  This pain was noted to be worse on the left side than the right, with no radiation.  Full range of motion with some tenderness on the left side with pain all across the lower back was noted.  A January 2005 MRI revealed the Veteran had low back pain with right leg pain.  A broad based disc bulge at L3-4 was noted to be contributing to mild central canal stenosis and mild to moderate bilateral neural forminal stenosis.  A hand-written note indicated three herniated discs.

Despite efforts by the Board in the October 2007 remand and the RO in the years thereafter to obtain additional medical records and to schedule the Veteran for a VA examination, the record does not contain any more recent evidence as to the severity of the Veteran's low back disability.

Upon careful review of the record, the Board finds that assignment of an initial rating of 10 percent, but no higher, is warranted for the Veteran's service-connected low back disability given lay and medical evidence of painful motion of the back.  As noted above, the Veteran complained of pain in statements submitted in support of his appeal and painful motion was present in the 2005 treatment records.  Painful motion of a joint warrants at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  In this case, the minimum compensable rating for limitation of motion of the back is 10 percent.  38 C.F.R. § 4.71a, DC 5237.  Arguably, such rating is also supported under the old regulations pertaining to lumbosacral strain.  DC 5293 indicates a 10 percent rating will be warranted for characteristic pain on motion.
A rating in excess of 10 percent for the Veteran's low back disability is not warranted based on the evidence currently of record.  Ankylosis is not present and the evidence does not show motion of the spine limited to the degree required for a higher rating. Under the old regulations, the evidence would need to show more severe symptomatology, such as muscle spasm, listing of the spine, marked limitation of motion or abnormal mobility on forced motion.  Under the new regulations, the evidence would need to show more severe limitation of motion, or ankylosis.  In addition, the record does not contain evidence of incapacitating episodes caused by IVDS.  As such, the Board finds that the symptomatology of which the Veteran complained, namely pain, is being compensated for by a rating pursuant to 38 C.F.R. § 4.59.

In considering whether an initial rating in excess of 10 percent is warranted, the Board has considered the benefit-of-the-doubt rule. Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply, and the claim must be denied. 38 U.S.C.A. §5107 (b) (West 2002); Gilbert, 1 Vet. App. at 55.

III. Other Considerations

The Board has also considered the provisions under 38 C.F.R. § 3.321(b)(1), which govern the assignment of extra-schedular disability ratings.  However, in this case, the Board finds that the record does not show that the Veteran's GERD or lower back disability are so exceptional or unusual as to warrant the assignment of disability ratings higher than the percentages assigned on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2016).

The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular rating is therefore adequate, and no extra-schedular referral is required.  Id.  Otherwise, if the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extra-schedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

The Veteran described experiencing epigastric pain and pyrosis.  He emphasized he is permanently taking medication for his GERD. He also complained of arm and shoulder pain; however, this was not shown to be related to GERD and it is notable that he is service-connected for a shoulder disability which causes pain.  Regarding his back, he described pain, to include flare-ups.  The Board finds that these symptoms are not unusual or exceptional features of his disabilities and that his disability picture is contemplated by the rating schedule.  Therefore, the assigned schedular ratings can be considered adequate.  See Thun, 22 Vet. App. at 115.  As such, the Board concludes that referral for extraschedular consideration is not warranted.

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the rating of the individual conditions fails to capture all the service-connected disabilities experienced.  The Court in Yancy v. McDonald, 27 Vet. App. 484, 495 (2016), subsequently held that the Board is required to address whether referral for extraschedular consideration is warranted for a Veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities.  Neither scenario applies to the instant case.  

As a final matter, the Board acknowledges that in Rice v. Shinseki, 22 Vet. App. 447   (2009), the Court held that a claim for a total disability rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is  raised by the record.  Here, the evidence indicates the Veteran is currently working abroad.  Accordingly, the Board finds that no further action pursuant to Rice is necessary. 


ORDER

An initial compensable rating for GERD with history of gastric antrum biopsy is denied.

An initial 10 percent rating for lumbosacral strain with thoracic spine DJD and dextro-convex scoliosis is granted, subject to controlling regulations applicable to the payment of monetary benefits.



____________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


